        Case 1:20-cv-00765-PGG Document 11 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIANHAI LACE USA, INC.,

                          Plaintiff,
                                                                ORDER
            - against -
                                                           20 Civ. 765 (PGG)
G-III LEATHER FASHIONS, INC., a
Delaware corporation, and DOES 1-10,

                          Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for May 28, 2020 is adjourned to July 9,

2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

Dated: New York, New York
       May 26, 2020
